Exhibit 10.1



 



RELEASE AGREEMENT

THIS AGREEMENT (“Agreement”) is made by and between David L. Watza (“Employee”)
and Perceptron, Inc. (the “Company”).

RECITALS

A.       Employee has terminated employment with the Company, effective November
12, 2019 (the “Separation Date”).

B.       Employee has been given the opportunity to review this Agreement, to
consult with legal counsel, and to ascertain his rights and remedies.

C.       Employee and Company, without any admission of liability, desire to
settle with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Employee’s employment
at and separation from Company.

In consideration of the foregoing and of the promises and mutual covenants
contained herein, it is hereby agreed between Employee and Company as follows:

AGREEMENT

1.        In exchange for the good and valuable consideration set forth in that
certain Agreement, made as of October 15, 2015, between the Company and
Employee, as amended by a First Amendment dated December 17, 2016 (the
“Severance Agreement”), the parties agree as provided below.

2.        The Employee is entitled only to the following payments/benefits under
the Severance Agreement and this Agreement and that such entitlement is
conditioned on the Employee’s execution and proper submission of this Agreement
to the Company:

(a)continuation of payment of the Employee’s annual base salary of $338,000 for
12 months following the Employee’s termination of employment (the “Severance
Period”), payable in accordance with the Company’s regular payroll payment
practices, less applicable withholdings, in accordance with the timing
restrictions set forth below;

(b)a prorated portion of any bonus that the Employee would have earned for
fiscal 2020 under the FY 2020 Executive Short Term Incentive Plan, to be paid
when fiscal year bonuses are paid to other employees, as provided in Section
3(b)(ii) of the Severance Agreement;

(c)Company will reimburse Employee the applicable COBRA premiums that he pays
associated with COBRA continuation coverage under the Company’s health, dental
and vision coverage for twelve (12) months following Employee’s termination of
employment, as provided in Section 3(b)(iii) of the Severance Agreement.
Employee understands that, to be eligible to receive this reimbursement, he must
apply for and continue to be eligible for COBRA continuation coverage pursuant
to the terms of the Company's health, dental and vision plans, including his
timely payment and remittance to the plan administrator of the applicable COBRA
premiums; in which case, the Company will reimburse him, as taxable wages, for
his payment of such COBRA premiums in the ordinary course of business COBRA
continuation.

 

 

(d)continuation of payment of premiums for the Employee’s current executive life
insurance policy to continue coverage for the Severance Period or, if earlier,
the death of the Employee, to the extent permitted by the terms of such policy,
as provided in Section 3(b)(iii) of the Severance Agreement;

(e)continuation of payment of premiums for the Employee’s current supplemental
executive disability policy to continue coverage for the Severance Period or, if
earlier, the death of the Employee, to the extent the continuance of such policy
is permitted by the terms of such policy, as provided in Section 3(b)(iii) of
the Severance Agreement;

(f)continuation of payment of the Employee’s car benefit allowance of $850 per
calendar month for the Severance Period, or, if earlier, the death of the
Employee, as provided in Section 3(b)(iv) of the Severance Agreement;

(g)reimbursement of any accrued but unpaid expenses incurred by the Employee
prior to Separation Date incurred in accordance with the Company’s expense
reimbursement policy, as provided in Section 3(d) of the Severance Agreement;

(h)if the Company incurs a Change in Control (as defined in the Severance
Agreement) within six months after the Separation Date, the Employee shall
receive the additional severance payments/benefits provided under Section 4 of
the Severance Agreement, as adjusted in accordance with Section 4(e) for any
payments/benefits previously paid hereunder; and

(i)payments by the Company for the use of out placement services by the Employee
within twelve months after the Separation Date with a vendor of his choice, up
to an aggregate of $10,000.00, which payments are in addition to payments
provided under the Severance Agreement.

3.        Employee understands that unless specified otherwise, the
payments/benefits provided hereunder will begin in accordance with the Company’s
regular payroll practices as soon as reasonably practicable after this Agreement
has been executed, properly submitted to the Company, and the Revocation Period
(as defined in Section 10, below) has expired. Provided, however, that payments
set forth in Section 2 above, to the extent required by Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”), shall commence with the
first payroll in January 2020, with a lump sum payment equal to the amount of
such payments that would have otherwise been paid prior to that date if the
payment had not been required by Section 409A to be paid in 2020, plus interest
on such payments starting with the 10th day following the due date of such
payment if the payment had not been required by Section 409A to be paid in 2020,
at the Prime Rate (as defined in the Severance Agreement), but only if this
Agreement has been executed, properly submitted to the Company and the
Revocation Period has expired. Notwithstanding the foregoing, if Employee is a
“Specified Employee” as defined under Code Section 409A on the Separation Date,
payments/benefits not exempt from Code Section 409A shall commence in accordance
with Section 3(c) of the Severance Agreement.



 2 

 

4.        In exchange for the good and valuable consideration set forth in this
Agreement and the Severance Agreement, Employee hereby releases, waives and
discharges any and all manner of action, causes of action, claims, rights,
charges, suits, damages, debts, demands, obligations, attorneys’ fees, and any
and all other liabilities or claims of whatsoever nature, whether in law or in
equity, known or unknown, including, but not limited to, age discrimination
under the Age Discrimination in Employment Act of 1967 (as amended), employment
discrimination prohibited by other federal, state or local laws, and any other
claims, which Employee has claimed or may claim or could claim in any local,
state or federal or other forum, against Company, its directors, officers,
employees, agents, attorneys, successors and assigns as a result of or relating
to Employee’s employment at and separation from Company and as an officer of
Company as a result of any acts or omissions by Company or any of its directors,
officers, employees, agents, attorneys, successors or assigns (“Covered Acts or
Omissions”) which occurred prior to the date of this Agreement; excluding only
those for indemnification under the Company’s articles of incorporation, bylaws
or applicable law by reason of his service as an officer or director of the
Company and those arising under this Release Agreement.

5.        Employee agrees to immediately return to Company all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Company (“Company Information and Property”),
including, but not limited to, computer programs and diskettes or other media
for electronic storage of information containing Company Information and
Property, in Employee’s possession, and Employee shall not retain copies of any
such Company Information and Property. Employee further agrees that from and
after the date hereof he will not remove from Company’s offices any Company
Information and Property, nor retain possession or copies of any Company
Information and Property. Employee shall be permitted to keep his current laptop
and mobile telephone, provided that such electronic devices shall first be
returned to the Company for removal of all Company Information and Property. The
Company shall cooperate in allowing Employee to remove his personal information,
files and non-Company contacts (as determined by the Company) from such
electronic devices. The Seller shall cooperate in allowing the Companies to
verify the removal of Company Information and Property from such electronic
devices.

6.        Employee agrees that he shall never make any statement that negatively
affects the goodwill or good reputation of the Company, or any officer or
director of Company, except as required by law or to enforce his rights, and
except that such statements may be made to members of the Board of Directors of
the Company. The Company agrees that its Board of Directors, and such executives
of the Company as the Employee and Company shall agree upon in writing, shall
never make any statement that negatively affects the goodwill or good reputation
of the Employee, except as required by law or to enforce the Company’s or their
rights, and except that such statements may be made to members of the Board of
Directors of the Company.



 3 

 

7.        Employee covenants and agrees that he shall never commence or
prosecute, or knowingly encourage, promote, assist or participate in any way,
except as required by law, in the commencement or prosecution, of any claim,
demand, action, cause of action or suit of any nature whatsoever against Company
or any officer, director, employee or agent of Company (“Covered Litigation”)
that is based upon any claim, demand, action, cause of action or suit released
pursuant to this Agreement or involving or based upon the Covered Acts and
Omissions.

8.        The Company agree that, in response to any request for reference
directed by Employee to the President or Human Resources of the Company, that
they will respond only that Employee resigned employment on amicable terms as of
the Separation Date, and provide dates of employment and positions held.
Employee acknowledges and agrees that should he direct any request for reference
to any other person, the Company has no responsibility for the content of the
reference given (if any).

9.         Employee further agrees that he has read this Agreement carefully and
understands all of its terms.

10.       Employee understands and agrees that he was advised to consult with an
attorney and did so prior to executing this Agreement.

11.       Employee understands and agrees that he has been given twenty-one (21)
days within which to consider this Agreement.

12.       Employee understands and agrees that he may revoke this Agreement for
a period of seven (7) calendar days following the execution of this Agreement
(the “Revocation Period”) and any payments or agreements conditioned upon his
signing this Agreement shall not be paid until the Revocation Period expires and
such payments shall not be required to be paid and such agreements shall be
deemed revoked if this Agreement is revoked. This Agreement is not effective
until this revocation period has expired. Employee understands that any
revocation, to be effective, must be in writing and either (a) postmarked within
seven (7) days of execution of this Agreement and addressed to Debbie Thompson,
Director, Human Resources, Perceptron, Inc., 47827 Halyard Drive, Plymouth,
Michigan 48170 or (b) hand delivered within seven (7) days of execution of this
Agreement to Debbie Thompson, Director, Human Resources, Perceptron, Inc., 47827
Halyard Drive, Plymouth, Michigan 48170. Employee understands that if revocation
is made by mail, mailing by certified mail, return receipt requested, is
recommended to show proof of mailing.

13.       This Agreement does not alter Employee's entitlement to any Option,
Restricted Stock Unit Award, or Performance Share Unit Award issued to Employee
in the course of his employment. Employee's entitlement to any such Option,
Restricted Stock Unit Award, or Performance Share Unit Award are governed by the
terms of those programs.



 4 

 

14.        In agreeing to sign this Agreement, Employee is doing so completely
voluntarily and of his own free-will and agrees that in doing so he has not
relied on any oral statements or explanations made by Company or its
representatives.

15.        Both parties agree not to disclose the terms of this Agreement to any
third party, except as is required by law, or as is necessary for purposes of
securing counsel from either parties’ attorneys or accountants.

16.        This Agreement shall not be construed as an admission of wrongdoing
by Company.

17.        This Agreement contains the entire agreement between Employee and
Company regarding the matters set forth herein. Any modification of this
Agreement must be made in writing and signed by Employee and each of the
entities constituting the Company. However, all provisions of the Severance
Agreement that do not conflict with this Agreement are deemed to survive
execution of this Agreement, as do all provisions of the Proprietary Information
And Inventions Agreement signed by Employee on September 4, 2015, and the
Executive Agreement Not To Compete signed by Employee on September 4, 2015.

18.        This Agreement shall be governed by and construed in accordance with
the domestic laws of the State of Michigan, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

19.        In the event any provision of this Agreement or portion thereof is
found to be wholly or partially invalid, illegal or unenforceable in any
judicial proceeding, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be.

20.        If there is a breach or threatened breach of the provisions of this
Agreement, Company may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Agreement.

 

[Signature Page Follows]

 

 



 5 

 

The parties hereto have entered into this Agreement as of this 12th day of
November, 2019.



  PERCEPTRON, INC.          By:  /s/ Jay W. Freeland   Name:  Jay W. Freeland  
Title:  Chairman of the Board and Interim President      and Chief Executive
Officer         EMPLOYEE         /s/ David L. Watza   David L. Watza



 







